DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 4, 8-13, 16-18, 22-24, 26-33 and 38 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 3 September 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3 September 2019 is partially withdrawn.  Claims 5-7, 14, 15 and 25, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 35-37, directed to non-elected invention II remains withdrawn from consideration because they do not require all the limitations of an allowable claim. Since this application is in condition for allowance except for the presence of claims 35-37 directed to an invention non-elected without traverse, claims 35-37 have been cancelled. Therefore, claims 1, 2, 4-18, 22-33 and 38 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunil Raval on 21 July 2021.

The application has been amended as follows: 

Claim 1: Replace claim 1 to read as follows:
“A medical packaging comprising: 
an open proximal end;
a closed distal end; 
a compartment having a sidewall extending between the closed distal end and the open proximal end; 
the compartment further including a first segment, a second tapered segment, and a third narrowed segment;
a plurality of interference ribs disposed on an inside surface of the compartment; 
a short rib extending from the second tapered segment of the compartment, the short rib configured to interact with a corresponding slot located on a housing of a safety needle device, wherein the short rib orients the safety needle device such that it can be fully received in the compartment in one direction only; and 
a flange disposed at the open proximal end; 
wherein the plurality of interference ribs extend along the entire length of the inside surface from the open proximal end to the closed distal end, and the plurality of interference ribs are configured to engage a portion of a body of a safety needle device via friction-fit.”

Claims 34-37: (Cancelled).

Claim 38: Replace claim 38 to read as follows:
“A medical packaging comprising: 
an open proximal end; 
a closed distal end; 
a compartment having a sidewall extending between the closed distal end and the open proximal end; 
the compartment further including a first segment, a second tapered segment, and a third narrowed segment;
a plurality of interference ribs disposed on an inside surface of the compartment; 
one or more molded detents on the inside surface of the compartment; 
a short rib extending from the second tapered segment of the compartment, the short rib configured to interact with a corresponding slot located on a housing of a safety needle device, wherein the short rib orients the safety needle device such that it can be fully received in the compartment in one direction only; and 
a flange disposed at the open proximal end; 
wherein the plurality of interference ribs extend along the entire length of the inside surface from the open proximal end to the closed distal end, and the plurality of interference ribs are configured to engage a portion of a body of a safety needle device via friction-fit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735